Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 13, 2017

The Court of Appeals hereby passes the following order:

A17E0044. PAYNE v. PAYNE.

      Pursuant to Court of Appeals Rules 31 (i) and 40 (b), Felicia Payne’s
EMERGENCY MOTION FOR EXTENSION OF TIME TO FILE APPLICATION
FOR DISCRETIONARY APPEAL from the FINAL JUDGMENT AND DECREE
OF DIVORCE that was entered by the trial court on March 13, 2017, is hereby
GRANTED. Felicia Payne shall file her APPLICATION FOR DISCRETIONARY
APPEAL on or before May 12, 2017.




                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/13/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.